Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), totimely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,935,007 (hereinafter “the ‘007 patent”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, totimely apprise the Office of any information which is material to patentability of theclaims under consideration in this reissue application. 
These obligations rest with each individual associated with the filing andprosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and1442.04. 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 


Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The declaration fails to explicitly identify the original claim being broadened or the manner in which it is being broadened.
	The declaration is also defective as it cannot be executed by the executor of the estate of the deceased inventor.  Instead, a substitute statement for reissue should be made.  See MPEP 409.01(a), 35 USC 117, 37 CFR 1.64 and MPEP 604
NOTE:  As this reissue application was filed after September 16, 2012, the current provisions prevail and a new declaration is not required with EACH amendment, but IS required in response to the above rejection.


Claims 1-18 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.   

Improper Amendment
The amendment filed 9/9/2021 proposes amendments to claims 1, 11 and 17-18 that do not comply with 37 CFR 1.173(b)-(g), which sets forth the manner of making amendments in reissue applications.  A supplemental paper correctly amending the reissue application is required. 
The current amendment is improper because it improperly utilizes double bracketing instead of single bracketing.  It further includes those double brackets in new  claims 17 and 18 as well, which is improper given ALL CHANGES SHOULD BE MADE RELATIVE TO THE PATENT AT THE TIME OF FILING.
Please review MPEP 1453 for the proper manner of making amendments in reissue applications. 
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b)-(g).  See MPEP § 1453.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant specification describes a digital camera lens on the rear surface of a mobile telephone but not the entire digital camera itself as required by claims 17-18.  Applicant points to column 12, lines 39-40 which explicitly states “a camera lens 320 that is contained on the rear surface 316”.  Claims 17-18 depend from claims 1 and 11 respectively, within which the digital camera is claimed as “contained within the mobile telephone” (emphasis added).  Amending claims 17-18 to state it is the digital camera lens on the rear surface of the mobile telephone would overcome this rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma et al., U.S. Patent Application Publication No. 2005/0203353 (hereinafter “Ma”) in view of any of U.S. Patent Application Publication No. 2003/0176183 to Drucker et al., (hereinafter “Drucker”), U.S. Patent Application Publication No. 2005/0201898 to Borich et al., (hereinafter “Borich”) or U.S. Patent No. 6,295,506 to Heinonen et al., (hereinafter “Heinonen”) as evidenced by United States Patent Application Publication No. 2001/0041073 to Sorek et al.

Ma teaches a multi-purpose, portable quantitative analysis device.  With respect to claims 1 and 11 the device quantitatively measures the concentration of specific substances in test samples (abstract, paragraphs 81 and 83).  The device is configured to carry out a variety of different assays having computing capability, data display, processing and analysis for on-site diagnosis utilizing a handheld computer, pocket personal computer or personal digital assistant (PDA) (paragraphs 11 and 18).  The device further includes a digital camera and special illumination to acquire images for analysis (paragraphs 24-25 and 47).  The device analyzes strips or microplates (paragraphs 75-76) and can perform a variety of different analyses (paragraphs 84, 118 and 122).  The device can perform a lateral flow assay utilizing a test strip on a cartridge, the test strip having first, second and third analyte binding agents and first, second and third detection zones for each (paragraphs 92-93 and 126 and Fig. 8).  The device incorporates a PDA 20 coupled to an enclosure accommodating a sample tray 40 carrying multiple test samples 41, a camera and lens (paragraphs 112-113).  The device includes a test sample slot 14 that receives the test cartridge/sample tray and positions it such that the test strip is positioned in alignment with the camera lens and light source (paragraphs 64, 113, 124-125, 127-134 and Figs. 4 and 7).  The sample tray can accommodate single or multiple test samples (paragraph 126 and Figs. 8 and 9).  Ma explicitly teaches that all parts of the device are integrated into a single, portable apparatus (see the abstract, paragraphs 13 and 25 for instance).  Ma also discloses that the invention provides as an advantage, internet and wireless data communication (paragraph 13).  Ma does not explicitly state that the portable device may be a mobile telephone.
Drucker teaches coupling a glucose measurement module 2 to a hand-held processing device 4. The hand-held processing device is a device with a display and that has data processing capabilities to perform analysis of a test strip inserted into the module 2, and is a device such as a personal digital assistant (PDA) or a mobile phone (see paragraphs 75 and 76).   Drucker further teaches that the device 4 preferably has internet connectability and/or is configured for wireless transmission and receipt of data from a network (see paragraph 77).  
Borich also teaches the known and expected use of any general purpose computational device such a PDA or cellular telephone for coupling with a test media reader to provide analysis of a wide variety of test media (see paragraphs 25 and 26).

Heinonen teaches a blood glucose measuring systems with a measuring unit coupled to a mobile telephone.  The measuring unit is configured to receive a test strip.  The communication abilities of the telephone are utilized to transmit a test strip identification code to an answering device with them provides appropriate calibration data back to the telephone.  Upon receipt of the calibration data the telephone calculates a blood glucose test result.  See particularly column 4 through column 5, line 10. 
Each of Drucker, Borich and Heinonen teach the known and expected use of a mobile phone for use with test strips measuring units to provide mobile analysis of the test strips.  Drucker and Borich specifically equate PDA’s and mobile phones.  
It would have been obvious to one of ordinary skill in the art to utilize a mobile phone as the handheld processing device of Ma because it would provide effective processing capabilities as well as telecommunication abilities.  These abilities would allow for accurate calibration and transmission of results as needed.
With respect to claims 1 and 11, Ma clearly teaches a fully integrated device which would, in view of the combination of Ma and Drucker, Borich and Heinonen, clearly include the camera within the mobile telephone.  The provision of a digital camera within a mobile telephone was conventional at the time of the invention as evidenced by the instance specification noting the use of currently existing mobile telephones with digital cameras therein (column 12, lines 40-45 of the ‘007 patent).  Further evidence of the conventionality is provided by Sorek., which explicitly teaches a hand-held camera is included in a mobile telephone (see paragraph 48).

	With respect to claims 2 and 5, the combined device includes the light source configured as set forth in Ma which is as claimed (see paragraph 124 and Fig. 3).
	With respect to claims 3 and 8-9, see paragraphs 92-93, 126 and Fig. 8 of Ma.
	With respect to claims 4 and 6-7, see paragraph124 and Figs. 5(a) and 5(b) of Ma.
With respect to claim 10, Ma does not explicitly state the reagents present on the test strip are useful for determining glucose, cholesterol and lactate levels, however, Ma does teach testing of body fluids and utilizing different reagents to perform different test simultaneously thus it would have been obvious to choose from any known and recognized diagnostic tests including blood glucose, cholesterol and lactate levels.  Notably each of Drucker, Borich and Heinonen teach the presence of reagents for determining blood glucose.

	With respect to claim 15, the combined device includes the sample tray is configured to accommodate multiple test strips (see paragraph 126 and Figs. 8-9) of Ma.
	With respect to claim 16, the device includes casing 11 as in Ma.
	With respect to claims 17-18, it would have been obvious to have the camera lens placement on a surface of the device, including the rear surface, in order for the camera to effectively photograph.


Claims 1-2, 5, 7, 12, 14 and 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alroy U.S. Patent Application Publication No. 2005/0033196 (hereinafter “Alroy”) in view of any of Drucker, Borich or Heinonen.
Alroy discloses an analyte testing system including a mobile processing device having a camera with a lens (paragraphs 15 and 29: 180, 182); a processor for processing an image captured by the camera (paragraphs 15 and 29: 172); a test strip holder housing a test strip therein (paragraph 26: 147, 148); a light source configured to cooperate with the operation of the camera to illuminate the test strip result window (paragraph 36: 145); and software contained within the mobile processing device for performing a quantitative analysis of at least one analyte from the captured image, and providing an output of the results of the quantitative analysis (paragraph 29).  Alroy does not specifically teach that the mobile processing device has telecommunications capabilities.
Drucker, Borich and Heinonen are applied as set forth above.
It would have been obvious to one of ordinary skill in the art to utilize a mobile phone as the mobile processing device of Alroy because it would provide effective processing capabilities as well as telecommunication abilities.  These abilities would allow for accurate calibration and transmission of results as needed.
With respect to claims 1 and 11, it would have been obvious to make the device of the combination integral with the camera being included in the mobile telephone as the inclusion of cameras in mobile telephones is conventional (see above) and it is well held that making separate parts integral is an obvious engineering choice and a simplification of the device through consolidation. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
With respect to claims 2, 5 and 16, the combined device includes a casing that housing the components including the light source and the lens as in Alroy.
With respect to claim 7, the combined device includes the light source is positioned at an angle from the lens (see Figs. 2 and 3) as in Alroy.
With respect to claims 12 and 14, the combined device includes a casing having a hinged coupling and the lens and camera are positioned in the portion of the casing that is moveable away from the test strip housing area such that there is a testing and non-testing configuration of the camera (see Figs. 2 and 3) as in Alroy.
With respect to claims 17-18, it would have been obvious to have the camera lens placement on a surface of the device, including the rear surface, in order for the camera to effectively photograph.

Claims 1-6, 8-11 and 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slowey et al., U.S. Patent Application Publication No. 2006/0018800 (hereinafter “Slowey”) in view of Ma and any of Drucker, Borich or Heinonen.
Slowey teaches a portable, handheld analyte testing device having a component housing a test strip or multiples thereof in test strip holders (paragraphs 31, 49 and 83 and the figures) useable with a variety of analytes (see paragraphs 31, 51, 83-84 and 88-89).  The test strips contain reagents for quantitative analysis (paragraphs 85-86).  The component housing the test strip positioned under a test strip opening 60 may be inserted into a positioning port on an electronic reading device which includes a processor and software to perform immediate analysis and a camera to record the digital image (paragraph 90).  Slowey does not explicitly teach the presence of a light source to illuminate the test strip nor a specific casing for the device.
Ma, Drucker, Borich and Heinonen are applied as set forth above.
It would have been obvious to one of ordinary skill in the art to utilize a mobile phone as in any of Drucker, Borich or Heinonen as the handheld analyte testing device of Slowey because it would provide effective processing capabilities as well as telecommunication abilities.  These abilities would allow for accurate calibration and transmission of results as needed.
It would have further been obvious to provide the device of Slowey with a light source as in Ma to properly illuminate the test strip(s) to ensure accurate digital recording by the camera.  It would further have been obvious to include a casing to compactly consolidate and enclose the components to facilitate a controlled environment for the samples and testing.
With respect to claims 1 and 11, Ma clearly teaches a fully integrated device which would, in view of the combination of Slowey, Ma, Drucker, Borich and Heinonen, clearly include the camera within the mobile telephone.  The provision of a digital camera within a mobile telephone was conventional at the time of the invention (see above).
With respect to claims 4 and 6, Ma clearly teaches configuration for a linear light path or a reflected light path.
With respect to claim 10, both Slowey and Ma teach testing of body fluids and utilizing different reagents to perform different test simultaneously thus it would have been obvious to choose from any known and recognized diagnostic tests including blood glucose, cholesterol and lactate levels.
With respect to claims 11 and 15, the casing of Ma is configured to contain the test strip housing component and those components of both Slowey and Ma contain multiple test strips.
With respect to claims 17-18, it would have been obvious to have the camera lens placement on a surface of the device, including the rear surface, in order for the camera to effectively photograph.

Claims 1-3, 5 and 7-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slowey in view of Alroy and any of Drucker, Borich or Heinonen.
Slowey, Alroy, Drucker, Borich and Heinonen are applied as set forth above.
It would have been obvious to one of ordinary skill in the art to utilize a mobile phone as in any of Drucker, Borich or Heinonen as the handheld analyte testing device of Slowey because it would provide effective processing capabilities as well as telecommunication abilities.  These abilities would allow for accurate calibration and transmission of results as needed.
It would have further been obvious to provide the device of Slowey with a light source as in Alroy to properly illuminate the test strip(s) to ensure accurate digital recording by the camera.  It would further have been obvious to include a casing to compactly consolidate and enclose the components to facilitate a controlled environment for the samples and testing.
With respect to claims 1 and 11, it would have been obvious to make the device of the combination integral with the camera being included in the mobile telephone as the inclusion of cameras in mobile telephones is conventional (see above) and it is well held that making separate parts integral is an obvious engineering choice and a simplification of the device through consolidation. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

With respect to claims 2, 5 and 16, the Alroy system includes a casing that houses the components including the light source and the lens.
With respect to claim 7, the light source of Alroy is positioned at an angle from the lens (see Figs. 2 and 3).
With respect to claim 10, Slowey teaches testing of body fluids and utilizing different reagents to perform different test simultaneously thus it would have been obvious to choose from any known and recognized diagnostic tests including blood glucose, cholesterol and lactate levels.
With respect to claims 12 and 14, the casing has a hinged coupling and the lens and camera are positioned in the portion of the casing that is moveable away from the test strip housing area such that there is a testing and non-testing configuration of the camera (see Figs. 2 and 3).
With respect to claims 17-18, it would have been obvious to have the camera lens placement on a surface of the device, including the rear surface, in order for the camera to effectively photograph.


Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma in view of any of Drucker, Borich or Heinonen as applied to claims 1-11 and 15-18 above, and further in view of Alroy.
Ma, Drucker, Borich, Heinonen and Alroy are applied as set forth above.
Ma does not teach that the casing is moveable between a testing and non-testing position.	
It would have been obvious to one of ordinary skill in the art to configure the casing 11 of Ma with a hinged connection as in Alroy such that the camera component was moveable way from the portion containing the sample tray and test strips because it would provide access to the camera components in the instance that replacement or repair were necessary.
With respect to claim 13, Ma clearly teaches that the sample tray within casing 11 contains multiple test strips. 


Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive.
	Applicant’s sole argument is that the references applied do not teach or suggest the “positioner” as claimed.  However, all the references teach “coupling” the test device to the PDA or telephone.  Ma explicitly details the relationship achieved upon coupling, i.e. coupled such that the test slot places a test strip in alignment with the camera and lens.  For instance, see paragraphs 40-43 and 54 of Ma.  Note also that Drucker explicitly recites, even as early as the abstract, “a connector portion found in the housing shaped to permit mechanical, removable, attachment of the housing to a hand-held computer”.  Heinonen also states in the abstract “measurement unit (2) coupled to a mobile telephone (1)”.  The structure providing “coupling” detailed in the references is quite clearly synonymous with the “positioner” as set forth in the claims and as described in the rejections above.  The rejection of the claims is proper and maintained.
Further, Applicant broadly states that the secondary references fail to provide that missing aspect from the primary references, however, the rejection clearly points out the teachings in the secondary references that properly modify the primary references to meet the claimed limitations.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISANNE M JASTRZAB whose telephone number is (571)272-1279.  The examiner can normally be reached on 6:30-5pm (MT) Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, either of the examiner’s supervisors, Timothy Speer or Jean Witz, can be reached on 313-446-4825 or 571-272-0927 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISANNE M JASTRZAB/Patent Reexamination Spec., Art Unit 3991                                                                                                                                                                                                        

Conferees:


/ELIZABETH L MCKANE/Specialist, Art Unit 3991                                                                                                                                                                                                        

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991